Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the subject matter as claimed, particularly 1) a third brush having a third axis parallel to the first surface of the wafer, wherein the third brush rotates around a second rotation axis offset from the first rotation axis, wherein the first brush, the second brush, and the third brush are disposed on the first surface of the wafer; or 2) a third brush over the wafer holding chuck, wherein the first brush, the second brush, and the third brush are over the wafer holding chuck in a first direction, and wherein the first brush, the second brush, and the third brush are disposed in a first plane perpendicular to the first direction; or 3) a third brush over the chuck, the third brush having a third longitudinal axis perpendicular to the first axis, wherein the first longitudinal axis, the second longitudinal axis, and the third longitudinal axis are disposed in a first plane perpendicular to the first axis, and wherein the third longitudinal axis is offset from the first longitudinal axis and the second longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847. The examiner can normally be reached M-F: 9am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723